Justice BRADY
dissenting.
The issue in this case is whether J.D.B., a thirteen year old special education student at Smith Middle School in Chapel Hill, North Carolina, was significantly deprived of his freedom of movement and thus entitled to the protections of the Fifth Amendment of the United States Constitution and N.C.G.S. § 7B-2101(a) before being interrogated by law enforcement officers and school officials in a closed conference room of the middle school. The majority’s conclusion stands in stark contrast to our State’s public policy of aiding, supporting, and protecting juveniles. The manner in which school officials and law enforcement interrogated J.D.B. more resembles hunters carefully and selectively targeting their prey than a fair juvenile investigation consistent with our General Statutes. Because I believe the Juvenile Code affords heightened protections against *673self-incrimination to juveniles, especially in the restrictive environment of a public middle school, I respectfully dissent.
Tension has long existed between the interests of law enforcement in conducting efficient criminal investigations and the individual’s constitutional right against self-incrimination. Throughout American history the “incommunicado” nature of police investigations has led to the use of physical violence and psychological coercion to elicit criminal confessions. See Miranda v. Arizona, 384 U.S. 436, 445-46 (1966). In response to these abuses, the Supreme Court of the United States decision in Miranda v. Arizona unequivocally established that law enforcement officers must administer specific warnings “to protect an individual’s Fifth Amendment right against self-incrimination in the inherently compelling context of custodial interrogations by police officers.” State v. Buchanan, 353 N.C. 332, 336, 543 S.E.2d 823, 826 (2001) (citing Miranda, 384 U.S. 436). The North Carolina General Assembly has taken additional steps to protect a juvenile’s right against self-incrimination in the North Carolina Juvenile Code, which provides that before custodial questioning, a juvenile must be advised:
(1) That [he] has the right to remain silent;
(2) That any statement [he] does make can be and may be used against [him];
(3) That [he] has a right to have a parent, guardian, or custodian present during questioning; and
(4) That [he] has a right to consult with an attorney and that one will be appointed for [him] if [he] is not represented and wants representation.
N.C.G.S. § 7B-2101(a) (2007).
An individual is entitled to Miranda warnings and the protections of N.C.G.S. § 7B-2101 when it is apparent from the “totality of the circumstances” that there is a “formal arrest or restraint on freedom of movement of the degree associated with a formal arrest.” State v. Garcia, 358 N.C. 382, 399-400, 597 S.E.2d 724, 738 (2004) (citations and internal quotation marks omitted), cert. denied, 543 U.S. 1156 (2005). The primary inquiry is “ ‘whether a reasonable person in defendant’s position, under the totality of the circumstances, would have believed that he was under arrest or was restrained in his movement to the degree associated with a formal arrest.’ ” State v. *674Barden, 356 N.C. 316, 337, 572 S.E.2d 108, 123 (2002) (emphasis added) (quoting Buchanan, 353 N.C. at 339-40, 543 S.E.2d at 828), cert. denied, 538 U.S. 1040 (2003).
Ultimately, the analysis in the instant case hinges upon whether defendant’s age should be taken into consideration under the reasonable person standard when analyzing the circumstances surrounding the interrogation. The majority contends that Yarborough v. Alvarado, 541 U.S. 652 (2004), should persuade this Court to not consider the age of the subject under the reasonable person standard. In Alvarado, the Supreme Court of the United States ruled that “[t]he Miranda custody inquiry is an objective test,” id. at 667, and because “consideration of a suspect’s individual characteristics — including his age — could be viewed as creating a subjective inquiry,” id. at 668, age was irrelevant to a reasonable person’s belief in a Miranda custody analysis. Id. Alvarado is not controlling in an analysis of N.C.G.S. § 7B-2101. See State v. Smith, 317 N.C. 100, 106, 343 S.E.2d 518, 521 (1986) (“In resolving [issues under N.C.G.S. § 7A-595] . . . cases decided under the fifth and sixth amendments to the United States Constitution are not controlling ....”) overruled in part on other grounds by Buchanan, 353 N.C. at 340, 543 S.E.2d at 828. When analyzing N.C.G.S. § 7A-595, the predecessor provision of the Juvenile Code governing juvenile interrogations, this Court has found it appropriate to consider the subject’s age under the reasonable person standard of the Miranda “in custody” analysis.2 In State v. Smith this Court considered whether a sixteen year old was subjected to a custodial interrogation under N.C.G.S. § 7A-595. Id. at 102-08, 343 S.E.2d at 519-22. After considering the totality of the circumstances, including the length of the questioning and the constant presence of armed law enforcement officers, this Court determined that a person of “defendant’s age and experience” would have believed he was in custody. Id. at 105, 343 S.E.2d at 520. Thus, the age of the defendant was a key consideration in determining whether a reasonable juvenile would have believed he was “in custody” under N.C.G.S. § 7A-595.
By failing to consider' age, the majority’s reasonable person standard is too rigid to apply to provisions of the Juvenile Code. It is logical that age should be considered as part of the reasonable person standard in a custody analysis under N.C.G.S. § 7B-2101. The many noble goals of the Juvenile Code include “protect[ing] the constitutional rights of juveniles” and their families and *675“provid[ing] uniform procedures that assure fairness and equity.” N.C.G.S. § 7B-1500(4) (2007). The entire Code was created to ensure unique services for juveniles because of the special circumstances inherent in their youth; to ignore age when interpreting any section of the Juvenile Code defies common sense and the very purpose of the Code.
Furthermore, a defendant’s age is often considered throughout our jurisprudence and General Statutes. For example, under civil common law, there is a rebuttable presumption that juveniles between the ages of seven and fourteen are incapable of contributory negligence, and children under seven are “conclusively presumed to be incapable of contributory negligence.” See Welch v. Jenkins, 271 N.C. 138, 142, 155 S.E.2d 763, 766 (1967) (citations omitted). In the criminal context, those under the age of six cannot be charged with a crime. See N.C.G.S. § 7B-1501(7) (2007). In North Carolina we have a separate juvenile court for youthful offenders; jurisdiction can be transferred to a superior court only if the juvenile is at least thirteen years old when the alleged felony was committed, if the juvenile has received proper notice and a hearing, and probable cause has been found. Id. § 7B-2200 (2007). Additionally, the Supreme Court of the United States has ruled that the Eighth Amendment forbids imposition of the death penalty on offenders under the age of eighteen when their crimes were committed. Roper v. Simmons, 543 U.S. 551, 578 (2005). The rationale behind these laws is practical and just. The perceptions, cognitive abilities, and moral development of juveniles are different from those of adults; thus, the law rightly takes this into account when dealing with juvenile offenders. The majority’s failure to consider J.D.B.’s juvenile status in its reasonable person standard runs contrary to our established juvenile jurisprudence.
Furthermore, the arguments for excluding consideration of age under the reasonable person standard outlined in Alvarado are not present in the instant case. Alvarado’s rationale for excluding age from a custody inquiry was to “give clear guidance to the police,” 541 U.S. at 668, so that law enforcement officers are not forced to “anticipat[e] the frailties or idiosyncra[s]ies of every person whom they question,” id. at 667 (quoting Berkemer v. McCarty, 468 U.S. 420, 442 n.35 (1984) (alterations in original) (internal quotation marks omitted)). Here, the difficulty of guessing defendant’s age is nonexistent. Investigator DiCostanzo sought out J.D.B. at a middle school, where he knew J.D.B. was a seventh-grade student. All seventh graders are juveniles, roughly between the ages of twelve and fourteen, and as *676Investigator DiCostanzo testified, he was able to obtain J.D.B.’s exact age from school records. Therefore, defendant’s “frailty” — his youth — was evident from the very location Investigator DiCostanzo selected to conduct the interrogation. Additionally, Investigator DiCostanzo was a juvenile investigator with the Chapel Hill Police Department, specially trained in dealing with juveniles and educated in laws concerning their rights. The Chapel Hill Police Department Policy Manual explicitly states:
Even if the juvenile is not in custody, it is good practice to have him sign a Miranda Rights waiver form before issuing a statement. If the juvenile does not sign a waiver, the officer must document that the juvenile is told that he is not under arrest and free to leave at any time, and that he agreed to talk.
Chapel Hill Police Dep’t, Policy Manual No. 2-12 (Juvenile Response), at 4 (Dec. 15, 2006 (revised)) (emphasis added). In order to protect J.D.B.’s rights and fulfill the purpose of the Juvenile Code, Investigator DiCostanzo should have read J.D.B. his rights under N.C.G.S. § 7B-2101 before soliciting any statement, just as the Chapel Hill Police Department Policy Manual advises.
Because consideration of a subject’s youth is particularly pertinent in analyzing any provision of the Juvenile Code, especially when doing so creates no undue burden on law enforcement officers, the proper inquiry in the instant case when determining whether defendant was in custody for the purposes of N.C.G.S. § 7B-2101 should be whether, under the totality of the circumstances, a reasonable juvenile in defendant’s position would have believed he was under formal arrest or was restrained in his movement to the degree associated with a formal arrest. The majority concludes that there were not sufficient “indicia of formal arrest” to conclude that J.D.B. was in custody because the findings of fact do not indicate that J.D.B. was physically restrained or that the conference room door was guarded or locked. While it is true that handcuffs were never applied to J.D.B. and the closed door of the room where he was detained was not locked, this does not mean he was not restrained. The majority’s analysis ignores the Court’s obligation to consider the totality of the circumstances and “the unique facts surrounding each incriminating statement.” Garcia, 358 N.C. at 399, 597 S.E.2d at 738 (citations omitted). An examination of the totality of the circumstances leads to the conclusion that a reasonable juvenile in J.D.B.’s position would have believed he was restrained in his movement to the degree associated with a formal arrest.
*677First, the location of the interrogation must be considered. In any planned interrogation, law enforcement carefully chooses the location before questioning begins. The gold standard in enhanced interrogation preparation and training, utilized by both the Central Intelligence Agency and the Federal Bureau of Investigation, is the Army Field Manual on Human Intelligence Collector Operations. The Manual states:
When conducting . . . operations, the location of the questioning will have psychological effects on the source. The questioning location should be chosen and set up to correspond to the effect that the [officer] wants to project and his planned approach techniques. For example, meeting in a social type situation such as a restaurant may place the source at ease. Meeting in an apartment projects informality while meeting in an office projects more formality. Meeting at the source’s home normally places him at a psychological advantage, while meeting in the [officer’s] work area gives the [officer] a psychological edge.
U.S. Dep’t of the Army, Field Manual 2-22.3, Human Intelligence Collector Operations para. 7-12 (Sept. 6, 2006). As a trained investigator would know, the location of the interrogation in the instant case certainly would have a psychological effect on a reasonable person in J.D.B.’s position. A middle school is a restrictive environment. Unlike a university campus, where people may freely come and go, middle school students are not free to leave the campus without permission, and visitors to the school, including parents and guardians of students, must upon arrival report their presence and receive permission to be at the facility. Moreover, students at middle schools are instructed to obey the requests and directives of adults. The Student Handbook at Smith Middle School, where J.D.B. attended, instructs students to “[f]ollow directions of all teachers/adults the first time they are given,” “[s]top moving when an adult addresses” them, and “[w]alk away only after the adult has dismissed” them.
Law enforcement in the instant case took advantage of the middle school’s restrictive environment and its psychological effect by choosing to interrogate J.D.B. there, instead of at his home or in any other public, more neutral location. Certainly, if the larceny J.D.B. was suspected of committing had occurred on school grounds, law enforcement might understandably investigate suspects there, at the scene of the crime. However, the larceny in question occurred in a residential subdivision, not on the school campus. Law enforcement investigators could have first attempted to question J.D.B. at his res*678idence. Instead, the school was selected as the interrogation site, a location where any reasonable juvenile in J.D.B.’s position would not only be at a psychological disadvantage, but where he would be defenseless, without the protection of a parent or guardian. It is troubling that in the instant case a public middle school, which should be an environment where children feel safe and protected, became a place where a law enforcement investigator claimed a tactical advantage over a juvenile.
Not only was J.D.B., or any reasonable juvenile in his position, at a disadvantage because of the location of the interrogation, but also by the manner in which it was conducted. J.D.B. was sitting in a classroom with his peers when the class was suddenly interrupted by Officer Gurley, Smith Middle School’s resource officer. Officer Gurley removed J.D.B. from the classroom and escorted him to a school conference room. J.D.B. could have been asked by his teacher or any other school official to report to the conference room; instead, he was escorted by a uniformed, armed police officer. The only logical reason for Officer Gurley to escort J.D.B. was to restrain his freedom of movement; J.D.B. had no choice but to comply with his removal from the classroom and Officer Gurley’s instructions to walk to the conference room. If J.D.B. had refused to accompany Officer Gurley he likely would have faced disciplinary action from the school.3 Therefore, J.D.B.’s freedom of movement was restricted from the moment he was removed from his classroom by Officer Gurley.
When J.D.B. arrived at the conference room, he was met by three other authoritative adults: Mr. Lyons, the school assistant principal; Mr. Benson, an intern with the school; and Investigator DiCostanzo of the Chapel Hill Police Department. J.B.D. was directed to take a seat at a conference table and the door to the office was closed. Investigator DiCostanzo was not in uniform,- but dressed in a suit jacket and tie, and he introduced himself to J.D.B. as a juvenile investigator. That a special investigator from the police department, dressed in business attire, was making a special trip to the school would alert any reasonable middle school student that something *679serious was taking place, something more than a casual conversation about joining the Police Athletic League or participating in the Youth Partnership for Crime Prevention.
With these facts alone, there is enough evidence to conclude that a reasonable juvenile in J.D.B.’s position would have believed he was restrained in his movement to the degree associated with a formal arrest. The majority states that “[f]or a student in the school setting to be deemed in custody, law enforcement must subject the student to ‘restraint on freedom of movement’ that goes well beyond the limitations that are characteristic of the school environment in general.” If removal from a middle school classroom and being physically escorted by a uniformed, armed police officer to a closed conference room inhabited by four authoritative adults does not qualify as procedures that go well beyond the “typical restrictions” of a “school environment in general,” it is hard to imagine any set of circumstances that the majority would label as a sufficient restraint on movement.
At this point in the interrogation, as noted above, the Chapel Hill Police Department Policy Manual instructs that before any questioning began, Investigator DiCostanzo should have informed J.D.B. of his rights under N.C.G.S. § 7B-2101. Had Investigator DiCostanzo simply followed the Manual, this case likely would not be before us. Instead, Investigator DiCostanzo immediately began the interrogation. J.D.B. was never told he was free to leave or that he was entitled to have a parent, guardian, or attorney present. When Investigator DiCostanzo began questioning J.D.B. about the larceny, J.D.B. denied any involvement. Yet, Assistant Principal Lyons urged J.D.B. to “do the right thing” and tell the truth. Investigator DiCostanzo continued to pressure J.D.B. to talk by confronting him with information that a stolen camera had been found. Still, at this point no one had advised J.D.B. of his rights. When J.D.B. inquired of Investigator DiCostanzo what would happen if the stolen items were returned, Investigator DiCostanzo replied that it would be helpful, but the matter would still have to go to court. Next, Investigator DiCostanzo informed J.D.B. that he might be forced to obtain a secure custody order for J.D.B. unless it was apparent that J.D.B. was not going to steal again. Investigator DiCostanzo explained to J.D.B. that a secure custody order would give law enforcement the right to hold J.D.B. in juvenile detention.4 To a reasonable person in J.D.B.’s position, this remark *680certainly qualifies as an indicium of formal arrest. Moreover, Investigator DiCostanzo’s statement was nothing short of a veiled threat that J.D.B. would be physically detained unless he confessed. At this point, J.D.B. had already denied any involvement in the larceny, yet he was not permitted to leave; rather, he was encouraged to “do the right thing” and threatened with juvenile detention. A reasonable middle school student in J.D.B.’s position, after being physically escorted by a uniformed, armed officer to a closed conference room with four authoritative adults, would have considered himself to be physically restrained to the point of formal arrest. Moreover, under school policy, J.D.B. was not free to leave until he was dismissed by an adult. Furthermore, Investigator DiCostanzo, a special juvenile investigator with the Chapel Hill Police Department, threatened to hold J.D.B. in juvenile detention, unless he divulged all his knowledge of the larceny. The totality of these circumstances leads to no other conclusion than that J.D.B. was “in custody.”
Not surprisingly, after Investigator DiCostanzo’s threat of a secure custody order, J.D.B. made incriminating statements linking him to the larceny. When J.D.B. made these statements he had not been advised of his rights. Investigator DiCostanzo’s subsequent statements informing J.D.B. that he did not have to answer any questions and that he was free to leave are therefore irrelevant to this analysis. What these statements in fact do is exhibit crafty and highly questionable investigative tactics. Investigator DiCostanzo’s warning was too little, too late, after J.D.B.’s constitutional rights had been circumvented.
*681The Standards Manual of the Law Enforcement Agency Accreditation Program states: “When dealing with juveniles, law enforcement officers should always make use of the least coercive among reasonable alternatives, consistent with preserving public safety, order, and individual liberty.” Comm’n on Accreditation for Law Enforcement Agencies, Inc., Standards for Law Enforcement Agencies ch. 44 (Juvenile Operations), at 44-1 (4th ed. Jan. 1999). The actions of law enforcement in the instant case are inconsistent with these standards and evince a disregard for the protection of juvenile rights. It is disheartening and alarming that today’s majority opinion condones the highly coercive actions of law enforcement in the instant case, which will only encourage law enforcement to disregard the provisions and procedures of N.C.G.S. § 7B-2101 in the future. Even radical Muslims suspected of terrorism are afforded broader constitutional protections than the majority wishes to give juveniles in J.D.B.’s position. Cf. Boumediene v. Bush, - U.S. — , 128 S. Ct. 2229 (2008) (holding that alien enemy combatants detained at the U.S. Naval Station in Guantanamo Bay, Cuba, are entitled to certain constitutional privileges). The overriding goal of North Carolina’s Juvenile Code is to protect the constitutional rights and best interests of juveniles and their families. Today’s majority opinion is inconsistent with this goal. I would hold that because a reasonable person in J.D.B.’s position was in custody for the purposes of N.C.G.S. § 7B-2101, our state laws entitled J.D.B. to be informed of his rights before the interrogation began. Accordingly, I respectfully dissent.

. N.C.G.S. § 7A-595 formerly governed juvenile interrogations and its provisions are nearly identical to the current N.C.G.S. § 7B-2101. See N.C.G.S. § 7A-595 (1986).


. Additionally, amici argue that refusal to follow an order given by a school official can ultimately lead to criminal charges under N.C.G.S. § 14-288.4, which provides that a person who willfully engages in disorderly conduct by “[d]isrupt[ing], disturbing] or interfering] with the teaching of students ... or disturbing] the peace, order or discipline at any . . . educational institution” is “guilty of a Class 2 misdemeanor.” N.C.G.S. § 14-288.4(a)(6) (2007). Under N.C.G.S. § 115C-378 (2007) parents can also be prosecuted for violating the Compulsory Attendance Law if their children fail to attend school.


. A juvenile held under a secure custody order is entitled to far fewer protections than an adult taken into custody. Once an adult defendant is taken into police *680custody he is required to be brought before a magistrate for a hearing “without unnecessary delay” pursuant to N.C.G.S. § 15A-501 (2007). At this appearance, the magistrate must release the defendant in accordance with Article 26 of Chapter Í5A, or commit the defendant to a detention facility pursuant to N.C.G.S. § 15A-521, pending further proceedings in the case. Id. § 15A-511(e) (2007). After appearing before a magistrate, an adult criminal defendant must be brought before a district court judge for an initial appearance within 96 hours of being taken into custody to determine the sufficiency of the charges against the defendant and to inform the defendant of his rights, including the right against self-incrimination and the right to counsel. Id. §§ 15A-601 to 604 (2007). The district court judge is also required to review the defendant’s eligibility for release pursuant to Article 26 Chapter 15A, and to schedule a probable cause hearing for the defendant, unless the right to such hearing waived. Id. §§ 15A-605 to 606 (2007). Further, if a grand jury returns a bill of indictment “as not a true bill, the presiding judge must immediately examine the case records to determine if the defendant is in custody or subject to bail or conditions of pretrial release.” Id. § 15A-629 (2007). Unlike these procedures afforded to adult defendants, which ensure hearings for pretrial release are held immediately, juveniles who are held under secure custody orders can be detained for up to five calendar days before receiving a hearing on the merits to determine the need for continued custody. See id. § 7B-1906 (2007).